—Order, Supreme Court, New York County (Herman Cahn, J.), entered March 7,1996, which, insofar as appealed from, denied plaintiff’s motion for an order precluding defendant from offering any evidence at trial to show that defendant owns or owned the assets of Soho Booking, unanimously affirmed, with costs.
Plaintiff’s motion in limine was an inappropriate device to obtain relief in the nature of partial summary judgment. In any event, the documents submitted by plaintiff in support of the motion raise material issues of fact, such that resolution of the question on this appeal would be inappropriate. Concur— Murphy, P. J., Sullivan, Rubin, Ross and Williams, JJ.